

117 HR 2261 IH: Colonel Young Oak Kim Congressional Gold Medal Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2261IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Ms. Strickland (for herself, Mr. Kim of New Jersey, Mrs. Kim of California, and Mrs. Steel) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award posthumously a Congressional Gold Medal to Colonel Young Oak Kim in recognition of his extraordinary heroism, leadership, and humanitarianism.1.Short titleThis Act may be cited as the Colonel Young Oak Kim Congressional Gold Medal Act.2.Findings The Congress finds the following:(1)Young Oak Kim was born in Los Angeles in 1919 to Korean American immigrants, where his family faced numerous challenges. After high school, Kim enrolled in Los Angeles City College, but dropped out after a year to find work to help support his family.(2)Because of racial discrimination, Kim struggled to keep employed. With the outbreak of World War II (WWII), Kim tried to enlist in the United States Army, but that opportunity was closed off to him, too, as an Asian American. However, after Congress extended conscription to Asian Americans, Kim was drafted into the Army, entering the service on January 31, 1941.(3)From the earliest days of Kim’s service in the United States Army, he distinguished himself as a leader, being selected for the Infantry Officer Candidate School at Fort Benning, Georgia. Upon his commission as a second lieutenant in 1943, Kim was assigned to the all-Japanese American 100th Infantry Battalion/442nd Regimental Combat Team.(4)Young Oak Kim was assigned as an officer of the 100th Infantry Battalion that was formed on June 5, 1942, comprised of predominantly second-generation Americans of Japanese ancestry from the Hawaiian Islands.(5)When Kim reported to duty, his commanding officer gave Kim the option to transfer due to the historical conflicts between the Japanese and Koreans, but Kim stated, Sir, they’re Americans and I am an American. And we’re going to fight for America..(6)The 100th Infantry Battalion was deployed to the Mediterranean and entered combat in Italy on September 26, 1943. The 100th Battalion fought at Cassino, Italy in January 1944, and later accompanied the 34th Infantry Division to Anzio, Italy.(7)Kim’s most notable feat occurred at the Battle of Anzio, during broad daylight he volunteered to capture German soldiers for intelligence information. He and another soldier crawled more than 600 yards located directly under German observation posts with no cover. They captured two prisoners and obtained information that significantly contributed to the fall of Rome. For his actions, Kim received the Distinguished Service Cross from the United States and the Military Valor Cross, the highest military decoration in Italy.(8)The 100th Infantry Battalion was formally made an integral part of the 442nd Regimental Combat Team on June 15, 1944, and fought for the last 11 months of the war with distinction in Italy, southern France, and Germany. The 442nd Regimental Team became the most decorated unit in United States military history for its size and length of service. The 100th Battalion and the 442nd Regimental Combat Team, received 7 Presidential Unit Citations, 21 Medals of Honor, 29 Distinguished Service Crosses, 560 Silver Stars, 4,000 Bronze Stars, 22 Legion of Merit Medals, 15 Soldier’s Medals, and over 4,000 Purple Hearts, among numerous additional distinctions.(9)When the Korean war broke out in 1950, Kim rejoined the United States Army and participated in the United Nations Forces’ last drive into Korea. As commander of the First Battalion, 31st Infantry Regiment, he became the first officer of color in United States history to command an Army battalion on the battlefield.(10)In Seoul, he led his battalion in sponsoring an orphanage of more than 500 children. The battalion was the only United Nations military unit to sponsor an orphanage during the war.(11)In 1972, Kim retired from the Army at the rank of Colonel. By the end of his career, Kim had earned the Distinguished Service Cross, two Silver Stars, two Bronze Stars, three Purple Hearts, two Legions of Merit, and several military commendations from foreign governments-Italy’s Bronze Medal of Military Valor and Military Valor Cross, France’s La Legion D’Honneur, and the Republic of Korea’s Taeguk Order of Military Merit.(12)Kim returned to his native Los Angeles and became a civic leader. In 1975, he established the Koreatown Youth and Community Center in Los Angeles to support recently immigrated Korean youth who were struggling with poverty and language barriers, which today serves a broad multi-ethnic population of 11,000 people in the greater Los Angeles area.(13)In 1978, Kim helped establish the Center for the Pacific Asian Family (CPAF), an organization providing culturally and linguistically appropriate domestic violence and sexual assault services to the pan-Asian immigrant community. Under his leadership as CPAF’s chairman, the organization became the largest women’s shelter in Southern California in the 1990s.(14)In 1986, Kim founded the Korean Health, Education, Information and Research Center (KHEIR), a nonprofit service agency providing culturally and linguistically-sensitive health care and human services to the uninsured and underserved residents of Los Angeles. Today KHEIR operates two clinics that can accommodate more than 75,000 patient visits annually and is the only federally qualified health center in the United States that serves a majority Korean patient base, with all services available in English, Korean, and Spanish.(15)In 1985, Kim co-founded the Japanese American National Museum (JANM), which promotes understanding and appreciation of America’s ethnic and cultural diversity by sharing the Japanese American experience.(16)In 1989, Kim founded and served as the Chairman of the 100th/442nd/MIS WWII Memorial Foundation, which is now known as the Go for Broke National Education Center. Kim led a campaign with veterans of the 100th Infantry Battalion, 442nd RCT and Military Intelligence Service to build the Go for Broke Monument, in downtown Los Angeles, which serves as a tribute to the Japanese American soldiers of World War II. (17)Kim’s contributions in the 1980s and 1990s also included founding the Korean American Museum and the Korean American Coalition, both entities dedicated to understanding the Korean American experience and addressing its issues and needs.3.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design, in commemoration of Colonel Young Oak Kim, in recognition of his achievements and contributions to heroism, leadership, and humanitarianism.(b)Design and strikingFor the purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.(c)Smithsonian Institution(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution shall make the gold medal received under paragraph (1) available for—(A)display, particularly at the National Portrait Gallery; or(B)loan, as appropriate, so that the medal may be displayed elsewhere.4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses.5.Status of medals(a)National medalsThe medals struck pursuant this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.